Citation Nr: 0836861	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  02-01 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to 
February 1963.

This matter came to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a Board videoconference hearing in October 2003.  
In a February 2004 decision, the Board denied the claim.  The 
veteran filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court).  By Order dated in 
October, the Court vacated the February 2004 Board decision 
and remanded the matter for further adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Veterans Claims Assistance Act of 2000

The underlying basis for the Court vacate and remand of the 
February 2004 Board decision was that there was inadequate 
compliance with certain notice provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  Under this 
legislation, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was not satisfied by way of a 
letter sent to the veteran in September 2003.  Although the 
letter fully addressed all notice elements, the letter was 
sent following the initial RO decision in this matter in 
December 2001.  Following the issuance of the September 2003 
letter, the veteran submitted additional evidence in support 
of his claim.  After that submission, VA did not properly 
readjudicate his claim by issuing a new rating decision, SOC, 
or SSOC.  The Court concluded that VA failed to cure the 
timing defect and that the September 2003 letter was a 
postdecisional document incapable of providing proper notice.  
Accordingly, a corrective VCAA notice must be furnished in 
order to comply with the Court Order.  This case is remanded 
for actions to include furnishing the veteran with a 
corrective VCAA notice.  As a result of this remand, the 
Court Order will be satisfied.  

During the course of the appeal process, additional evidence 
from the veteran makes further development of the evidence 
appropriate.  In this regard, the Board notes that a VA 
neurosurgical faculty consultation from May 2002 indicated 
that the veteran had intermittent pain in his neck and 
shoulders and that he inquired if the mild degenerative 
changes in his neck could be related to his military service.  
The examiner stated that the current degenerative changes 
were most probably the result of age and not the result of 
military service.  However, private medical records dated in 
September 2008 reflect that the veteran was diagnosed with 
cervical spinal stenosis with spondylosis, and C3-C4, C4-C5 
disc bulge and C6-C7 disc herniation.  The records include an 
amended opinion that the current cervical spine disorder is 
at least as likely as not related to military service and it 
is likely that the disability was aggravated beyond the 
normal course of the disease as a result of his military 
service.  In light of this evidence, a new VA examination to 
reconcile these conflicting opinions is appropriate.

Finally, the Board also notes that during the pendency of 
this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the Veterans Claims 
Assistance Act of 2000 (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim of service connection, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As these questions are involved in the present 
appeal, and in light of this matter being remanded for 
additional development, the RO is instructed to provide 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also include 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be furnished a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of any 
current cervical spine disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
current cervical spine disability capable 
of diagnosis should be clearly reported.  
The examiner should resolve any 
conflicting opinions, specifically those 
rendered by the May 2002 VA examiner and 
the private opinion of September 2008.  
If current cervical spine disability is 
diagnosed, then the examiner should offer 
an opinion as to whether it is at least 
as likely as not (a 50% or higher degree 
of probability) that such cervical spine 
disability is causally related to the 
veteran's active duty service, to include 
duties during active duty service.  A 
rationale for such opinion should be 
furnished. 

3.  After completion of the above, the 
RO should review the expanded record, 
and undertake a merits analysis of the 
claim of service connection for 
cervical spine disability.  Unless the 
benefit sought is granted, the veteran 
should be furnished a supplemental 
statement of the case and be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 
